   Case 6:21-mj-01507-GJK Document 10 Filed 06/23/21 Page 1 of 2 PageID 44




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA

       v.                                        CASE NO. 6:21-mj-01507-GJK

DEVRON BROWN

                        UNOPPOSED MOTION TO FILE
                     EXHIBIT 1 OF RESPONSE UNDER SEAL

       The United States of America respectfully moves for leave to file under seal

Exhibit 1 to the Government’s Opposition to Defendant’s Motion to Amend Conditions

of Release and Cross-Motion to Revoke Release. The United States requests this relief in

order to protect the privacy of individuals whose PII is contained in Exhibit 1. See Fed.

R. Crim. P. 49.1.

       Pursuant to Local Rule 3.01(g), the undersigned certifies that she has conferred

with opposing counsel, who does not oppose this motion.

                                          Respectfully submitted,

                                          KARIN HOPPMANN
                                          Acting United States Attorney

                                   By:    /s/ Jennifer M. Harrington
                                          JENNIFER M. HARRINGTON
                                          Assistant United States Attorney
                                          Florida Bar No. 0117748
                                          400 W. Washington Street, Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7643
                                          E-mail:Jennifer.Harrington2@usdoj.gov
   Case 6:21-mj-01507-GJK Document 10 Filed 06/23/21 Page 2 of 2 PageID 45




U.S. v. DEVRON BROWN                             Case No. 6:21-mj-01507-GJK

                             CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic

filing to the following:

              Todd Doss, Esq.
              Assistant Federal Defender




                                           /s/ Jennifer M. Harrington
                                           JENNIFER M. HARRINGTON
                                           Assistant United States Attorney
                                           Florida Bar No. 0117748
                                           400 W. Washington Street, Suite 3100
                                           Orlando, Florida 32801
                                           Telephone: (407) 648-7500
                                           Facsimile: (407) 648-7643
                                           E-mail: Jennifer.Harrington2@usdoj.gov




                                             2
